Citation Nr: 0409310	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-07 585	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1961 to April 1965 
and from February 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and November 1995 rating 
decisions by the RO which denied service connection for PTSD.  
The appeal also arises from an August 1999 RO rating decision 
which denied service connection for right knee bursitis, also 
claimed as a right knee injury.  In that decision, the RO 
also denied the application to reopen the claim of service 
connection for a left knee injury.

In March 2000, the Board remanded the claims to the RO for 
the purpose of scheduling the veteran for a Travel Board 
hearing.  The veteran subsequently withdrew his hearing 
request.

In October 2000, the Board entered a decision which denied 
service connection for PTSD, and denied the claim of service 
connection for residuals of a right knee injury as not well-
grounded.  The Board also denied the veteran's application to 
reopen the claim of service connection for residuals of a 
left knee injury.  In the introduction, the Board noted that 
the veteran's representative, in September 2000, listed 
entitlement to vocational rehabilitation subsistence 
allowance under Chapter 31, Title 38, United States Code as 
one of the issues on appeal.  The Board instructed the RO to 
take appropriate action with respect to such claim.

In February 2001, the veteran filed a motion for 
reconsideration of the October 2000 Board decision.  The 
motion was denied in March 2001.  Thereafter, the veteran 
appealed the October 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2001, the Secretary of VA, by and through the Office of the 
General Counsel, filed a Motion for Remand and to Stay 
Proceedings.  The motion requested that the Court vacate the 
Board's decision of October 2000, and that the matter be 
remanded to the Board for further consideration in accordance 
with the Veterans Claims Assistance Act of 2000.  The 
appellant did not oppose the motion.  By an Order, dated in 
March 2002, the Court granted the motion, and the case was 
thereafter returned to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the March 2002 Court order, the Board issued the 
veteran a letter dated in March 2003 which informed him of 
the VCAA, the evidence needed to substantiate the claims and 
the respective responsibilities of who was responsible for 
submitting such evidence.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The Board sent the VCAA letter to the 
veteran under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was invalidated by the 
United States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the following issues: 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a left knee 
disorder, entitlement to service 
connection for PTSD, and entitlement to 
service connection for residuals of a 
right knee injury, the RO should send the 
veteran and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should do the following:  (1) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence he is expected 
to provide; and (4) request or tell the 
veteran to provide any evidence in his 
possession that pertains to the claims, 
or something to the effect that the 
veteran should "give us everything 
you've got pertaining to your claims."  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims of service connection for PTSD and 
for a right knee injury, as well as the 
application to reopen the claim of 
service connection for residuals of a 
left knee disorder.  The RO must provide 
adequate reasons and bases for its 
determinations.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



